DETAILED ACTION
In the Non-Final Rejection mailed 9/28/2021, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 12/28/2021 has been entered:
Claims 1-3, 5-6, and 8-17 are active.
Claims 4 and 7 are cancelled.
Claims 13-17 are new.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Shacklee fails to disclose or suggest a computer or calculator being in the inner space defined by the base, the examiner respectfully disagrees. Shacklee clearly teaches this feature in the passages cited by the examiner. 
In response to applicant’s argument that Schade fails to disclose or suggest the moving target, laser alert, or missile launch detection information, since Schade merely describes data relative to the environment that is to be compared to data stored in memory, the examiner respectfully disagrees. Provinsal already discloses supplying moving target detection information. Schade, meanwhile, undeniably teaches laser alert detection (“two-color IR and laser warning sensors 10… locate the incoming threat 22 and initiate the other components of the protection system 8”; col. 2 lines 32-38) and missile launch detection (col. 2 lines 39-53) and the supply of the corresponding information obtained from these functions (col. 2 lines 54-57).
In response to applicant’s argument that Barnes fails to disclose or suggest a processor with capabilities to operate at a pace greater than 1 Gigabit per second since Barnes uses multiple processors to reach such capabilities, the examiner respectfully disagrees. The claims are silent as to any requirement that the calculator must comprise only a single processor. Additionally, Barnes explicitly states that “the processing means, for example, can be or include the external computer 15” (col. 7 lines 55-56).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the at least three holding bars (claims 16-17) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13-14 and 16 are objected to because of the following informalities:
Regarding claim 13, the word “said” should be inserted between the words “each” and “pixel” in line 12, the word “of” in line 19 should be deleted, and a comma (,) should be inserted after “gain” in line 33.
Regarding claims 14 and 16, the limitation “at least three holding bars distributed at 120 degrees” as recited in lines 5-6 should instead say “at least three holding bars distributed substantially 120 degrees apart. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-6, and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1:
The limitation “the calculator being in the inner space and being positioned farther from a top of the optronic system than the electric rotary joint” (lines 10-12) is unclear as claimed. As shown in Fig. 2, the rotary joint is component 49 and is at the bottom of the optronic system to connect the optronic system to the platform, while the calculator is component 54 and is above the rotary joint 49 within the inner space 30 of the base 36 of the support 26. Therefore, the calculator cannot be both in the inner space and positioned farther from the top of the optronic system than the rotary joint, as claimed. For examination, it was assumed that applicant intended to claim, for example, that the calculator is in an inner space defined by the base of the support and positioned between the optical system of the hemispherical viewing device and an electric rotary joint of the support.
Claim 1 recites the broad recitation “wherein the calculator is adapted to operate at a pace greater than 1 Gigabit per second” (lines 15-16), and the claim also recites “wherein the calculator is configurable to process data having a size of a plurality of Gigabits per second” (lines 17-18) which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 13:
The limitations “images of part of the surroundings of the platform” (lines 8-9), “displaying images processed by the sensor” (line 11), “the images at the sensor detects” (line 20), “a captured image” (lines 27-28), “the captured image” (line 29), “the captured image” (line 31), “the image” (line 35), and “the displayed image” (line 39) are recited throughout the claim and some of these appear to lack antecedent basis and thus render the claim unclear as to whether applicant is referring to the same image or images or different ones. For example, are the images processed by the sensor the same as those previously claimed to be of part of the surroundings of the platform detected by the sensor? Is the captured image one of the detected images, one of the processed images, or another image? Is “the image” one of the processed images, one of the detected images, or the captured image? Which of the displayed images is applicant referring to by “the displayed image”? Clarification is required. 
The limitation “images processed by the sensor” in line 11 is unclear as claimed since the sensor does not appear to have this functionality. Rather, the sensor was previously claimed as being adapted to detect images in line 8, and the calculator is later claimed as being for processing the images that the sensor detects in line 20. For examination, it was assumed that applicant intended to claim “the images detected by the sensor”. 
It is unclear what is meant by the limitations “low level” and “high level” in line 15, and what constitutes a low level and a high level. Did applicant intend to claim a low frequency and a high frequency? Clarification is required.
Claim 13 recites the limitations “pixels” in line 27, “the illumination” in line 30, “the dynamics of the display” in line 31, “the system” in line 35, and “display means” in line 36. There is insufficient antecedent basis for these limitations in the claim. Pixels were already recited in line 12, an illumination of the scene was not previously claimed, a display was not previously claimed, let alone dynamics of a display, “the system” could refer to either the optronic system or to the optical system, and display means were not previously claimed.
It is unclear what is meant by “those of the eye” in line 32. What does “those” refer to and what is “the eye”? For examination, it was assumed that applicant was referring to dynamics of an eye of a user. 
The limitation “a function of surrounding conditions” in line 34 is unclear as claimed. What is and is not considered a surrounding condition? The metes and bounds of the limitation do not appear quantifiable in its current form. Clarification is required.
Claim limitations “means for displaying images processed by the sensor” (line 11), “means for correcting non-uniformities of the matrix detector” (line 23), “weight summing means” (line 26), “means for adapting a dynamics of a captured image to a dynamics of a scene” (lines 27-28), “means for compressing the dynamics of the captured image” (line 29), “means for adapting the dynamics of the captured image to the dynamics of the display and/or to those of the eye” (lines 31-32), “means for controlling” (line 33), “means for stabilizing” (line 35), “display means” (line 36), and “means for detecting newly exposed regions of the scene, for detecting and tracking events or movements in the scene, for embedding information coming from other interfaces in the displayed image” each invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the corresponding functions because the disclosure is devoid of any structures that perform the functions in the claim. Therefore, the claim is indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 recites the limitation “the detector” in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim. A detector was not previously recited in claim 17 or in claim 1 from which claim 17 depends.
Claims 2-3, 5-6, 8-12, and 14-16 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Provinsal et al. (US 7750936), herein ‘Provinsal’, and further in view of Shacklee et al. (US 8646374), herein referenced “Shacklee’, Schade et al. (US 7202809), herein referenced ‘Schade’, and Barnes (US 6422508), herein referenced ‘Barnes’. 
Regarding claims 1 and 13, Provinsal discloses an optronic system (4) for a platform (60; col. 6 lines 35-51), the optronic system including: 
a support (base and posts extending upwards therefrom as shown in Fig. 3) that can be rotated about a first axis (Fig. 3; inherently, the base and posts must be capable of rotation about a vertical axis in order for the camera system 20 to pan), the support comprising a base (Fig. 3) and defining an inner space (Fig. 3; area between the posts and within the base); 
an optronic head (24) for observing part of the surroundings of the platform (col. 5 lines 22-32), the optronic head being mounted on the support such that the optronic head rotates about a second axis perpendicular to the first axis (horizontal tilt axis; Fig. 3; col. 5 lines 3-13); 
a hemispherical viewing device (12-14) comprising a sensor (12) with an optical system (14) having an at least hemispherical field of view (col. 3 lines 23-25 and 57-65), the sensor being adapted to detect images of part of the surroundings of the platform (col. 3 lines 25-28), and a calculator (6) for processing the images that the sensor detects (col. 4 lines 51-61), the sensor being secured to the support (Fig. 3).
Provinsal does not expressly teach wherein the calculator is in an inner space defined by the base of the support and positioned between the optical system of the hemispherical viewing device and an electric rotary joint of the support.
Shacklee teaches a weapon station (800) for a platform (900) and comprising a sighting device (824) including one or more sensors (826), wherein the sighting device is housed by a support (830, 806, 842, 804, 814, 818, 844, 848, 850) comprising at least a base (842) within which is housed one or more modules (852; Figs. 10-11; col. 17 lines 24-28) for controlling the one or more sensors (col. 17 lines 18-23; col. 9 line 59 — col. 11 line 21), wherein the one or more modules housed within the base are positioned between the one or more sensors of the sighting device and an electric rotary joint (818, 844, 848, 850; Figs. 10-11) of the support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the calculator of Provinsal to be located in the inner space defined by the base and positioned between the optical system of the hemispherical viewing device and an electric rotary joint of the support as taught by Shacklee in order to allow the optronic system to be used with certain entities without retrofitting those entities with additional items for containing ancillary calculators that support operation of the sensors (Shacklee; col. 17 lines 28-31).
The modified Provinsal further discloses wherein the calculator is adapted to supply moving target detection information (via motion detector 36; col. 7 lines 16-20), but does not expressly teach wherein the calculator is adapted to supply laser alert detection information and missile launch detection information.
Schade teaches a system (8) to locate and defeat RPG threats fired from close range (col. 1 lines 55-60) via a counter munition (16), the system (8) comprising: a plurality of two-color IR and laser warning sensors (10) providing hemispherical threat detection coverage (col. 2 lines 34- 36) and tracking means (14) comprising a plurality of sensors (col. 2 lines 47-49), wherein data from the warning sensors (10) and tracking means (14) is compared to data stored in a memory (9) and used to formulate a fire-control solution for the counter munition (col. 2 lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the calculator of the modified Provinsal to supply laser alert detection information and missile launch detection information as taught by Schade in order to identify and defeat missiles fired from close range, thereby minimizing the hazards to nearby troops and civilians (Schade; col. 1 lines 55-60).
The modified Provinsal also does not expressly teach wherein the calculator is configured to process data having a size of a plurality of Gigabits per second.
Barnes teaches a system (20) attached to a vehicle (V), the system comprising a housing (25) to accommodate several hyperspectral or ultraspectral sensors (40) and processing means (15) for processing data from the sensors, wherein upwards of two gigabits per second of data is received from the sensors and processed by the processor (col. 7 line 64 — col. 8 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the calculator of the modified Provinsal to process data having a size of a plurality of Gigabits per second as taught by Barnes in order to process large amounts of data from the sensors in real-time (Barnes; col. 7 line 64 —col. 8 line 9), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, the modified Provinsal discloses wherein the sensor is positioned on a mechanic al interface fastened on the support (Fig. 3).
Regarding claim 3, the modified Provinsal discloses wherein the support includes two lateral arms and a base, the mechanical interface being fastened on each said lateral arm (Fig. 3).
Regarding claim 5, the modified Provinsal discloses a protective shield (46) independent of the support and configured to cover a portion of the optical system (Fig. 3).
Regarding claim 8, the modified Provinsal discloses wherein the optical system includes a plurality of objective lenses each having a field of view that is less than a hemispherical field of view (col. 3 lines 35-45).
Regarding claim 9, the modified Provinsal discloses wherein the sensor includes a plurality of detectors each equipped with an optic forming the optical system (col. 3 lines 17-45).
Regarding claim 10, the modified Provinsal discloses a platform (60; col. 6 lines 35-51) including an optronic system according to claim 1 (4; as described above).
Regarding claim 11, the modified Provinsal discloses wherein platform comprises only one of said optronic system (Figs. 1 and 3).
Regarding claims 15 and 17, the modified Provinsal discloses wherein the sensor includes multiple fisheye lenses (Figs. 2-4), wherein any refresh rate or image-changing frequency may be utilized (col. 2 line 63 – col. 3 line 16), and wherein the sensor may be manually or automatically oriented in several different orientations at arbitrary or other time intervals (col. 10 lines 3-19), but does not expressly teach wherein the optical system includes three fisheye lenses, wherein the sensor operates at 25 Hz with a low noise of less than 2 electrons and dynamics of greater than 80 dB, or wherein the sensor has an exposure time settable between 10 ps and 40 ms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sensor of the modified Provinsal to operate at 25 Hz with a low noise of less than 2 electrons, dynamics of greater than 80 dB, and an exposure time settable between 10 ps and 40 ms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Provinsal et al. (US 7750936) in view of Shacklee et al. (US 8646374), Schade et al. (US 7202809), and Barnes (US 6422508) as applied to claim 5, and further in view of Hanaoka et al. (JP 2017067559), herein referenced ‘Hanaoka’.
Regarding claim 6, the modified Provinsal does not expressly teach a spray nozzle for cleaning the hemispherical viewing device, wherein the spray nozzle is positioned on the shield.
Hanaoka teaches a system compnising a light emitting unit (11), an optical member (12), a light receiving element (13), and a dirt indicator (20) enclosed in a housing (3) by a hood (2), as well as an automatic dirt removing device comprising an air compressor (41), a tank (42) for storing compressed air (44), and a plurality of nozzles (43) for blowing the compressed air onto the hood surface (Fig. 13; par. 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide on the shield of the modified Provinsal a spray nozzle as taught by Hanaoka in order to automatically remove dirt without requiring the user to do so manually, thereby eliminating maintenance during outdoor use (Hanaoka; par. 95).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Provinsal et al. (US 7750936) in view of Shacklee et al. (US 8646374), Schade et al. (US 7202809), and Barnes (US 6422508) as applied to claim 10, and further in view of Jones (US 8573110), herein referenced ‘Jones’.
Regarding claim 12, the modified Provinsal discloses wherein the platform is a vehicle (60; col. 6 lines 35-51), wherein the support is positioned on the vehicle (col. 6 lines 35-51), but does not expressly teach a turret, the support being positioned on the turret.
Jones teaches a monitoring system (16) comprising a plurality of sensors (16A-D, 26) and a support (10A), wherein the support is positioned on a turret (13) of a vehicle (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the support of the modified Provinsal to be positioned on a turret as taught by Jones in order to detect and neutralize a weapon launching a missile upon the vehicle (Jones; col. 1 lines 14-17 and 57-65).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Provinsal et al. (US 7750936) in view of Shacklee et al. (US 8646374), Schade et al. (US 7202809), and Barnes (US 6422508) as applied to claims 13 and 1 above, respectively, and further in view of Weber et al. (FR 2731807 A1), herein ‘Weber’.
Regarding claims 14 and 16, the modified Provinsal does not expressly teach wherein the sensor is positioned on a mechanical interface comprising: a first end part, a first intermediate part, a median part, a second intermediate part, and a second end part, the first intermediate part connecting the first end part to the median part, the second intermediate part connecting the second end part to the median part, and the sensor being fastened on the median part of the mechanical interface by at least three holding bars distributed 120 degrees apart.
Weber teaches a stabilized optronic viewfinder with gyroscope and infrared camera (title) comprising a sensor (5) positioned on a mechanical interface (Fig. 1) comprising: a first end part (14a), a first intermediate part (15a), a median part (8), a second intermediate part (15b), and a second end part (14b), the first intermediate part connecting the first end part to the median part (Fig. 1), the second intermediate part connecting the second end part to the median part (Fig. 1), the sensor being fastened on the median part of the mechanical interface by at least three holding bars (18) distributed 120 degrees apart (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sensor of the modified Provinsal to include the claimed mechanical interface as taught by Weber in order to stabilize the sensor (Weber; abstract).
Conclusion
Claims 1-3, 5-6, and 8-17 are rejected. Claims 4 and 7 are cancelled. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641